Order entered April 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01137-CV

          BISHOP ABBEY HOMES, LTD. AND NATHAN HALSEY, Appellants

                                               V.

                           BYRON AND PAIGE HALE, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-11-1207

                                           ORDER
                          Before Justices Francis, Myers and Schenck

       Before the Court is appellant’s Emergency Motion for Temporary Stay Pending Review

of Trial Court’s Supersedeas Ruling.     Under rule 24.4(c) of the Texas Rules of Appellate

Procedure, we GRANT the motion and ORDER enforcement of the judgment in this case

STAYED pending this Court’s review of the supersedeas bond; provided, however post-

judgment discovery may proceed in the trial court’s discretion pending this Court’s review of the

supersedeas bond.

       Appellants shall file their motion to review the supersedeas bond together with the

supplemental reporter’s record and clerk’s record in support of the motion within five (5) days
of the date of this order. Appellee may file a response to appellant’s motion to review the

supersedeas bond within ten days of the date appellants file their motion.


                                                     /s/    DAVID J. SCHENCK
                                                            JUSTICE